DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 12-31 are pending. 
Claims 18-31 are withdrawn. 
Claims 12-17 are rejected.   

Election/Restrictions
Applicant's election of Group I (claims 12-29) without traverse in the reply filed on 11/12/2021 is acknowledged. Claims 18-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Priority

    PNG
    media_image1.png
    101
    472
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Claim Objections
Claim 12 is objected to because of the following informalities: 
Claim 12, line 1, recites “protatic” which is a misspelling of “prostatic”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treating benign prostatic hyperplasia, does not reasonably provide enablement for preventing benign prostatic hyperplasia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:
            1. The nature of the invention
            2. The state of the prior art
            3. The predictability or lack thereof in the art
            4. The amount of direction or guidance present
            5. The presence or absence of working examples
            6. The breadth of the claims
            7. The quantity of experimentation needed, and
            8. The level of skill in the art

The Nature of the Invention and Breadth of the Claims
Claims 12-17 are drawn to a method of preventing and/or treating benign prostatic hyperplasia (BPH) in a subject by administering anethole trithione (ATT), 
    PNG
    media_image2.png
    182
    366
    media_image2.png
    Greyscale
 to the subject.
The State of the Prior Art and the Predictability or lack thereof in the art
In order to prevent a disease or disorder one would need to precisely identify those subjects likely to acquire such a disease or disorder, administer Applicant’s claimed invention, and demonstrate that the patient did not develop the disease or disorder as a result of the administration of the claimed invention. The current state of the art in BPH treatment does not provide any means for preventing BPH; however, various methods for treating BPH are widely available.
Pharmacological activity in general is a very unpredictable area.  In cases involving pharmacology, as in the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
Direction/Guidance Present and Presence or Absence of Working Examples
The specification does not disclose any guidance, information or examples regarding the prevention of BPH.  The specification merely mentions that ATT can be used in preventing and/or treating BPH. 
The Quantity of Experimentation Needed and the Level of Skill in the Art
There is no data in the specification nor precedence in the prior art from which a PHOSITA could extrapolate or establish how to prevent BPH using ATT. Consequently, a PHOSITA would be tasked with undue experimentation in the developing method of preventing BPH given the lack of evidence or precedence for accomplishing such an improbable achievement. 
Conclusion
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.  There is no evidence of record or in the prior art that would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disorders or conditions claimed herein.  Applicant has not provided supporting evidence nor disclosed any tests that are highly predictive for preventing BPH by administering ATT.  It is, therefore, deemed that the claims are not enabled for preventing BPH. This rejection may be overcome by deleting “preventing and/or” from claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gojon-Romanillos et al. US 2013/0064904 A1.
Gojon-Romanillos et al. teach “sulfur-rich compositions and preparations thereof that are safe and effective as hydrogen sulfide prodrugs” for “treating pathological conditions associated with oxidative stress” (e.g., Abstract), including inflammatory diseases such as chronic prostatitis ([0107]) and benign prostatic hypertrophy ([0115]). Table 2 lists the hydrogen sulfide prodrugs, such as anethole trithione (p. 6), that can be used for such treatments. In the preferred embodiments, the composition is formulated for administration, wherein the sulfur and polar components are present together in an amount of 400 mg (e.g., claim 5 and examples each using 400 mg). “Preferred prophylactic dosage levels are between 100 mg to about 1200 mg (e.g., 110, 140, 200, 250, 300, 350, 400…)” ([0138]). The short list of hydrogen sulfide prodrugs (Table 2) together with the disclosed uses and preferred dosage of 400 mg enables the PHOSITA to immediately envisage the instant claimed invention as follows:
Claim 12, drawn to a method of preventing and/or treating benign prostatic hyperplasia, comprising administering anethole trithione (ATT) to a subject.
Claim 13, wherein the subject as chronic prostatitis.
Claim 14, wherein ATT is administered in monotherapy.
Claim 15, wherein ATT is administered at a daily dose of 400 mg.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gojon-Romanillos et al. US 2013/0064904 A1.
Gojon-Romanillos et al. teach “sulfur-rich compositions and preparations thereof that are safe and effective as hydrogen sulfide prodrugs” for “treating pathological conditions associated with oxidative stress” (e.g., Abstract), including inflammatory diseases such as chronic prostatitis ([0107]) and benign prostatic hypertrophy ([0115]). Table 2 lists the hydrogen sulfide prodrugs, such as anethole trithione (p. 6), that can be used for such treatments. In the preferred embodiments, the composition is formulated for administration, wherein the sulfur and polar components are present together in an amount of 400 mg (e.g., claim 5 and examples each using 400 mg). “Preferred prophylactic dosage levels are between 100 mg to about 1200 mg (e.g., 110, 140, 200, 250, 300, 350, 400…)” ([0138]). 
Compared to the instant invention, the short list of hydrogen sulfide prodrugs (Table 2) together with the disclosed uses and preferred dosage of 400 mg enables the PHOSITA to immediately envisage the claimed method of preventing and/or treating benign prostatic hyperplasia, comprising administering anethole trithione (ATT) to a subject according to instant claims 12-15. However, even if the invention was not immediately envisaged, the PHOSITA would have found it obvious to select ATT from the short list of prodrugs in Table 2 (each prodrug providing predictable solution for treating BPH and chronic prostatitis) and to administer ATT to a subject based on the preferred dosage amounts (claim 5, [0138]) so as to arrive at the invention of claims 12-15 (outlined below) with a reasonable expectation of success (based on Gojon-Romanillos et al. teaching that the prodrugs make for “sulfur-rich compositions” “that are safe and effective” for treating the disclosed inflammatory diseases.
Claim 12, drawn to a method of preventing and/or treating benign prostatic hyperplasia, comprising administering anethole trithione (ATT) to a subject.
Claim 13, wherein the subject as chronic prostatitis.
Claim 14, wherein ATT is administered in monotherapy.
Claim 15, wherein ATT is administered at a daily dose of 400 mg.
Compared to instant claim 16, a particular daily dose range of 80-240 mg of ATT is required, whereas Gojon-Romanillos et al. discloses an overlapping range of 100 mg to about 1200 mg, with examples of 110, 140, 200 ([0138]). 
Compared to instant claim 17, a particular daily dosage of 80 mg of ATT is required, whereas Gojon-Romanillos et al. discloses a close example of 110 mg in a list of preferred dosages ([0138]).
According to MPEP § 2144.05, where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).   Additionally, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
In view of the disclosure by Gojon-Romanillos et al. of a daily dosage range of 100 mg to about 1200 mg, with examples of 110, 140, 200 ([0138]), a person of ordinary skill would have had proper motivation to select the range for further optimization in order to arrive at the instantly claimed range of 80-240 mg of ATT (claim 16). 
Furthermore, MPEP § 2144.05 states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” This is the case when the amounts or ranges “are so close that prima facie one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 79 (Fed. Cir. 1985). These facts apply to the instant case where the claimed daily dosage of 80 mg is sufficiently close to the lower end of the daily dosage range of 100 mg to about 1200 mg taught by Gojon-Romanillos et al. such that a PHOSITA would have expected the ATT composition administered in a daily dosage of 80 mg to have the same anti-inflammatory properties as an ATT composition administered in a daily dosage of 100 mg. In addition, a PHOSITA would have been motivated to lower the daily dosage to minimize drug costs and potential side effects.
Consequently, the disclosure by Gojon-Romanillos et al. renders obvious the claimed invention as outlined above.
Conclusion  
No claims are allowed.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626